Dissenting Opinion by
Wright, J.:
Although this case may not seem to be of. sufficient consequence to warrant a dissent, I think it is im*273portant to express my view that, as a matter of policy, we should refrain from interfering with factual determinations by the Board of Review. There is more to this record than the majority opinion indicates. Claimant was notified by telephone that, if she did not report for work as scheduled on September 27, 1964, she would be discharged. The telephone call was made in the presence of the union representative, who concurred in the company’s decision. Claimant’s attendance record was poor, and on several prior occasions she had refused to report for work when called. I would affirm the Board’s decision.
President Judge Ervin joins in this dissenting opinion.